COURT
OF APPEALS
SECOND
DISTRICT OF TEXAS
FORT WORTH
NO. 2-02-253-CR
 
THE STATE OF TEXAS   
                                                                    STATE
V.
MARY ELAINE STOKES   
                                                                    APPELLANT
------------
FROM THE 367TH DISTRICT COURT OF DENTON COUNTY
------------
MEMORANDUM OPINION(1)
AND JUDGMENT
We have considered the State's
Motion to Dismiss Appeal. The motion complies with rule 42.2(a) of the rules of
appellate procedure. Tex. R. App. P. 42.2(a). No decision of this court having
been delivered before we received this motion, we grant the motion and dismiss
the appeal. See id. The court's mandate is being issued
contemporaneously with this opinion and judgment, pursuant to the parties'
agreement. See id. 18.1(c).

  
                                                                    PER
CURIAM

PANEL D: WALKER, J.; CAYCE, C.J.;
and DAY, J.
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
[Delivered February 20, 2003]

1. See Tex. R. App. P. 47.4.